394 N.W.2d 245 (1986)
Clifford P. LANTHIER, Respondent,
v.
Kenneth MICHAELSON, Appellant.
No. C4-86-628.
Court of Appeals of Minnesota.
October 14, 1986.
Review Denied November 26, 1986.
Kenneth Michaelson, pro se.
Considered and decided by PARKER, P.J., and FORSBERG and LESLIE, JJ., with oral argument waived.

MEMORANDUM OPINION
PARKER, Judge.

FACTS
Kenneth Michaelson appeals an unlawful detainer judgment on the basis of an alleged *246 failure to comply with the notice provision of Minn.Stat. § 504.22 (1984). The statute requires disclosure to tenants of the name and address of the manager of the premises and of an owner or authorized agent. This information is to be provided in the rental agreement or otherwise in writing before the commencement of the tenancy and is also to be posted in the lobby of the building. If these requirements are not met, no action to recover rent or possession of the premises can be maintained unless the necessary information has been disclosed to the tenant at least 30 days prior to the action. Michaelson alleges that the information was not furnished to him 30 days before initiation of the unlawful detainer action, and he appeals the judgment of restitution and the trial court's ruling that the landlord had complied with the statute.
However, Minn.Stat. §§ 566.11 and 566.12 (1984) require the posting of a supersedeas bond in order to suspend the effect of a writ of restitution during an appeal. The court records reveal that, although an order setting a supersedeas bond was issued, the bond was never posted, and no rental payments were ever made into the court. Further, Michaelson relinquished the premises voluntarily prior to the execution of the writ of restitution. Thus, this court concludes that no justiciable controversy remains, and we may not issue advisory opinions.

DECISION
The case is moot.
Dismissed.